Citation Nr: 1734258	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for episodic loss of consciousness, also claimed as blackout spells and a seizure disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for reactive depression, also claimed as stress and nervousness.

3.  Entitlement to service connection for episodic loss of consciousness, also claimed as blackout spells and a seizure disorder.

4.  Entitlement to service connection for reactive depression, also claimed as stress and nervousness, to include as secondary to episodic loss of consciousness.

5.  Entitlement to service connection for anxiety, to include as secondary to episodic loss of consciousness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to December 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for episodic loss of consciousness, also claimed as blackout spells and a seizure disorder, entitlement to service connection for reactive depression reactive depression, to include as secondary to episodic loss of consciousness and entitlement to service connection for anxiety, to include as secondary to episodic loss of consciousness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO denied service connection for episodic loss of consciousness also claimed as blackout spells and a seizure disorder and service connection for reactive depression, also claimed as stress and nervousness; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

2.  Evidence associated with the claims file since the February 2006 denial relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for episodic loss of consciousness and reactive depression disabilities. 


CONCLUSIONS OF LAW

1.  The February 2006 RO decision, which denied the Veteran's claims of service connection for episodic loss of consciousness, also claimed as blackout spells and a seizure disorder and service connection for reactive depression, also claimed as stress and nervousness, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for episodic loss of consciousness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim of service connection for reactive depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted a claim to reopen the previously denied issues of entitlement to service connection for episodic loss of consciousness and entitlement to service connection for reactive depression in August 2005.  The claims were denied by the RO in a February 2006 rating decision.  The evidence of record at the time of the February 2006 decision consisted of service treatment records, VA medical records and private medical records.  The RO denied the claims and the Veteran was informed of that decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period. The February 2006 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In September 2010, the Veteran submitted the instant request to reopen the claims for episodic loss of consciousness and service connection for reactive depression.

The evidence associated with the claims file since the February 2006 rating action include VA treatment records, private treatment records, an examination for his claimed seizure disability, a Social Security Administration (SSA) benefits determination letter, and a VA Travel Board hearing transcript.  This evidence is "new" because it was not previously submitted to agency decision makers.

Regarding the claim for episodic loss of consciousness, in the February 2006 rating decision, the RO denied the Veteran's claim stating that his black out spells or loss of consciousness existed prior to service and the evidence did not show that there was a permanently worsening of the condition while in service.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. at 117.  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In his notice of disagreement, the Veteran noted that he was not classified as having a condition exiting prior to service.  In his substantive appeal, the Veteran asserted that while he had experienced black out spells prior to entering service, he was still able to enter service with this condition.  He stated that he was prescribed Dilantin while in service and that the amount was so high, that it caused him to get sick and he was unable to meet the induction standards.  

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim of service connection for episodic loss of consciousness as it raises a reasonable possibility of substantiating the claim insofar as these Veteran's lay contentions provide greater context to the medical evidence of record.  Thus, having found that new and material evidence has been added to the record, the Veteran's claim of service connection for episodic loss of consciousness is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

Regarding the claim of service connection for reactive depression, in the February 2006 rating decision, the RO denied the Veteran's claim stating that his depression or stress was not related to his military service.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. at 117.  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In a correspondence dated in September 2010, the Veteran indicated that his reactive depression was aggravated by his episodic loss of consciousness.  In this regard, prior to this statement, the Veteran had not sought service connection for reactive depression secondary to a claimed disability.  

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for reactive depression.  Thus, the Veteran's claim of service connection for reactive depression is reopened due to this new theory of entitlement.  Id; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section herein below.


ORDER

The previously denied claim for service connection for episodic loss of consciousness is reopened; to this extent only, the appeal is granted.

The previously denied claim for service connection for reactive depression is reopened; to this extent only, the appeal is granted.


REMAND

With regard to the Veteran's reopened claim of service connection for episodic loss of consciousness, also claimed as blackout spells and a seizure disorder, private medical evidence from Scott and White Hospital, dated in January 1970, shows that the Veteran was seen for a complaint of syncope.  He gave a history of blackout spells starting around age ten.  

Service treatment records do not reflect that a clinical examination upon entrance in November 1975 is of record.  A November 24, 1975 medical record shows that the Veteran was referred for a neurological evaluation after having had several episodes of loss of consciousness during basic training.  The report reflects a diagnostic impression of episodic loss of consciousness of unknown etiology.  A December 8, 1975 Medical Board proceeding report reflects the conclusion that the Veteran was medically unfit for enlistment due to loss of consciousness, which was not in the line of duty, existed prior to service, was not incident to service and was not aggravated by active duty. 

It is therefore necessary for a VA medical examiner to review the Veteran's claims file and provide an opinion as to whether the Veteran's diagnosed episodic loss of consciousness preexisted service and, if so, whether that condition was aggravated by service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding that VA has a duty to provide a veteran with a medical examination to substantiate his/her claim of service connection if they provide credible evidence of a disability that may be associated with service).

With regard to the Veteran's reopened claim of service connection for reactive depression, also claimed as stress and nervousness, to include as secondary to episodic loss of consciousness, and his claim for service connection for anxiety, to include as secondary to episodic loss of consciousness, post service treatment records dated in July 2010 show an assessment of depression and anxiety.   

Received in February 2011, an SSA decision dated in September 2005, shows, among other disabilities, that the Veteran was found to have an impairment of depression and anxiety.  A review of the record reflects that the medical records underlying the decision have not been associated with the claims file.  As they may contain information relevant to the Veteran's claim on appeal, a request should be made on remand.

Next, in a September 2010 statement, the Veteran asserted that his claimed conditions of reactive depression and anxiety were secondary to his episodic loss of consciousness.  Therefore, on remand, if entitlement to service connection for episodic loss of consciousness is established, the Veteran should be afforded a VA examination and a medical opinion should be obtained to determine whether or not the Veteran's claimed reactive depression and claimed anxiety are caused or aggravated his episodic loss of consciousness.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  In any event, the Veteran should be examined for the purpose of ascertaining whether any psychiatric disorder is etiologically related to service, given that during his hearing he asserted that he had depression following Dilantin usage in service.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim. Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).

2.  Schedule the Veteran for a VA medical examination by an appropriate medical professional to determine the nature and etiology of the Veteran's episodic loss of consciousness, to include blackout spells and a seizure disorder.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

Based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide opinions as to the following:

a) Whether the Veteran's current episodic loss of consciousness, to include blackout spells and a seizure disorder, clearly and unmistakably preexisted service, and, if so, whether such disorder clearly and unmistakably did NOT worsen beyond natural progression during service;

b) If the current episodic loss of consciousness, to include blackout spells and a seizure disorder, did not clearly and unmistakably preexist service, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  The Veteran should next be afforded a VA mental health examination, conducted by a psychiatrist or psychologist, addressing the etiology of his claimed anxiety and depression.  The examiner is requested to review the entire claims file in conjunction with the examination and to note all subjective complaints and objective findings indicated by the examination itself.

Specifically, for each of the claimed disorders found upon examination, the examiner must opine as to whether the claimed disorder is at least as likely as not (50 percent probability or greater) caused by his service-connected episodic loss of consciousness.  If any diagnosed disorder is not caused by the service-connected episodic loss of consciousness, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) the disorder has been permanently worsened beyond its natural progression (aggravated) by his service-connected episodic loss of consciousness.

Separately, the examiner is requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorders are etiologically related to service, including reported Dilantin use therein, as claimed by the Veteran

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


